Exhibit 10.1
SECURED LINE OF CREDIT PROMISSORY NOTE


U.S. $45,000,000.00 August 20, 2008


FOR VALUE RECEIVED, the undersigned, United Development Funding, L.P., a
Delaware limited partnership, formerly a Nevada limited partnership (the
“Borrower”), hereby makes this Secured Line of Credit Promissory Note (this
“Note”) and promises to pay to the order of United Development Funding III,
L.P., a Delaware limited partnership, or its assigns (the “Lender”), the sum of
up to Forty-five Million and NO/100 Dollars ($45,000,000.00) in Principal (as
hereinafter defined), or, if greater or less, the aggregate unpaid Principal
amount advanced to Borrower under this Note, together with accrued, unpaid
interest thereon, pursuant to the terms and conditions set forth in this
Note.  All amounts are payable to Lender in lawful money of the United States of
America at the address for Lender provided in this Note, or at such other
address as from time to time may be designated by Lender.


1.           This Note shall be subject to the following terms:


Date of this Note:                                  August 20, 2008


Borrower:                                                United Development
Funding, L.P., a Delaware limited partnership


Borrower’s Address
For Notice:                                                   1812 Cindy Lane,
Suite 200
       Bedford, Texas 76021   
       Fax:           (817) 835-0383


Lender:                                                   United Development
Funding III, L.P., a Delaware limited partnership
 
Lender's Address
For Notice and Payment:                    1812 Cindy Lane, Suite 200
Bedford, Texas 76021
Fax:           (817) 835-0383


Principal Amount:
Up to $45,000,000.00, or such amount of Principal that is actually advanced
under this Note (the “Loan”).



Revolver:
This Note is a revolver and thus, Borrower may borrow, repay and then reborrow
the Principal amount of this Note, subject to the other terms of this Note.



Loan Components:
The purpose of the Loan is to finance Borrower’s investments in real estate
development projects.



Maturity:
Subject to the provisions of this Note requiring scheduled payments during the
term hereof and subject to any permitted acceleration of this Note, this Note
shall mature, and all outstanding Principal and unpaid accrued interest under
this Note and any other indebtedness due under the other Loan Documents shall be
due and payable in full, on or before 5:00 p.m., Dallas, Texas time on December
31, 2009 (the “Maturity Date”).



1

--------------------------------------------------------------------------------


Base Rate:
Unless the Default Rate (defined below) shall apply, interest on the outstanding
Principal balance of this Note shall accrue at the lesser of (i) 14% per annum,
accrued and compounded annually, or (ii) the Highest Lawful Rate (defined below)
(the “Base Rate”).



Default Rate:
Upon the occurrence and during the continuation of an Event of Default, interest
on the outstanding Principal balance of this Note which is delinquent (which may
be the entire Principal balance of this Note in circumstances where this Note
matures or has been accelerated), together with any accrued and unpaid interest
then due, shall accrue at the lesser of (i) 18% per annum, accrued and
compounded annually, or (ii) the Highest Lawful Rate (the “Default Rate”).



2.           Definitions.  In addition to the terms which are defined elsewhere
in this Note, the following terms have the meanings indicated for purposes of
this Note:


(a)           “Advance” means any advance of funds by Lender to Borrower
pursuant to the terms of this Note.


(b)           “Borrowing Base Report” shall mean, at any time, the calculation
of the Borrowing Base prepared by Borrower and approved by Lender in its
reasonable discretion, including a detailed summary of (i) the Retail Appraised
Value of all loans and equity interests for land development and/or land
acquisition owned by Borrower, to the extent such loans and equity interests are
included in the calculation of the Borrowing Base, (ii) the date of the last
payment made on the Loan and confirmation that all regular payments have been
made in a timely manner, (iii) all asset-specific debt senior to such loans and
equity interests owned by Borrower, (iv) all outstanding Senior Debt, (v) all
amounts outstanding under this Note, and (vi) the remaining Principal amount
available under this Note.


(c)           “Borrowing Base” shall mean, at any time, an amount equal to the
outstanding balances of all secured land acquisition and development loans made
by Borrower and all equity interests owned by Borrower, the repayment of which
is secured; in each case, whether payment or priority of liens is subordinate to
payment or priority of liens in favor of any other creditor, provided that the
Borrowing Base shall at no time exceed a Combined Loan-to-Value Ratio of 90% of
the Retail Appraised Value of all subordinate loans and equity interests for
land development and/or land acquisition owned by Borrower and 90% of the Retail
Appraised Value for first lien secured loans for land development and/or land
acquisition owned by Borrower.


2

--------------------------------------------------------------------------------


(d)           “Combined Loan-to-Value Ratio” shall mean the ratio of (i) all
Senior Debt and all other debt (senior or subordinated to this Note) issued by
Borrower to (ii) the Retail Appraised Value of the Borrowing Base.  For purposes
of the definition of Combined Loan-to-Value Ratio, Senior Debt shall include all
asset-specific debt, including any asset specific Senior Debt and indebtedness
senior to the loans and equity interests owned by Borrower and shall exclude any
unfunded portions of the Senior Debt.


(e)           “Indebtedness” shall mean and shall include by way of example, but
not by way of limitation:  (i) all indebtedness, obligations and liabilities of
Borrower and/or any Guarantors under the Loan or arising under any of the Loan
Documents, of whatsoever kind, nature and description, primary or secondary,
direct, indirect or contingent, due or to become due, and whether now existing
or hereafter arising, and including without limitation of the generality of the
foregoing, all indemnities, defenses and hold harmless obligations of Borrower
and/or any Guarantor(s) to Lender in connection with the Loan as evidenced by
this Note; (ii) all present and future Advances made by Lender in connection
with the Loan and the Loan Documents, and whether made at Lender’s option or
otherwise, from time to time; (iii) all future Advances made by Lender for the
protection or preservation of Lender’s rights and interest in the Collateral (as
defined in the Security Agreement), as provided herein or in the Loan Documents,
including, without limitation, advances for taxes, levies, assessments,
insurance or maintenance of the Collateral; (iv) all costs and expenses incurred
by Lender in connection with or arising out of the protection, enforcement or
collection of any of the foregoing, including, without limitation, Lender’s
actual attorney fees; and (v) all costs and expenses incurred by Lender in
connection with, or arising out of, the sale, disposition, liquidation or other
realization including, but not by way of limitation, the taking, retaking or
holding, and all proceedings (judicial or otherwise) of the Collateral,
including, without limitation, Lender’s actual attorney fees.


(f)           “Material Adverse Effect”) shall mean any material adverse effect
whatsoever upon:  (a) the validity, performance, or enforcement of any Loan
Documents; (b) the properties, contracts, business operations, prospects,
profits, or condition (financial or otherwise) of Borrower; or (c) the ability
of Borrower to fulfill its obligations under the Loan Documents.


(g)           “Principal” shall mean the principal amounts outstanding from time
to time pursuant to the terms of this Note.


(h)           “Retail Appraised Value” means the value (determined by an
appraiser if such value was so determined in connection with Senior Debt or
otherwise requested by Lender) of the real property securing the loans and
equity interests for land development and/or land acquisition owned by Borrower
based on the market value of the finished sites sold to a merchant builder
reflecting all estimated costs to carry and sell the finished building lots.


3

--------------------------------------------------------------------------------


(i)           “Senior Debt” shall mean, collectively, all indebtedness due and
owing by Borrower pursuant to (i) a line of credit provided by Textron Financial
Group in the amount of $30,000,000, and (ii) all other indebtedness of Borrower
to any national or state chartered banking association or other institutional
lender that is approved by Lender in writing to be Senior Debt for purposes of
this definition.


2.           Applicable Interest Rate.  The outstanding Principal amount shall
bear interest on each day outstanding at the Base Rate in effect on such day,
unless the Default Rate shall apply.  Upon the occurrence and during the
continuation of an Event of Default, the outstanding Principal amount, and all
past-due interest thereon, shall bear interest on each day outstanding at the
Default Rate automatically and without the necessity of notice, until such
delinquent amount is paid or such breach or default is otherwise cured to the
satisfaction of Lender or waived by Lender in writing.  Notwithstanding anything
to the contrary contained in this Note, (a) this Note shall never bear interest
in excess of the Highest Lawful Rate, and (b) if at any time the rate at which
interest is payable on this Note is limited by the Highest Lawful Rate by the
foregoing clause (a) or by reference to the Highest Lawful Rate in the
definitions of Base Rate and Default Rate, then this Note shall bear interest at
the Highest Lawful Rate and shall continue to bear interest at the Highest
Lawful Rate until such time as the total amount of interest accrued on this Note
equals (but does not exceed) the total amount of interest which would have
accrued on this Note, had there been no Highest Lawful Rate applicable to this
Note.  As used in this Note, the term “Highest Lawful Rate” shall mean the
lesser of (a) 18%, or (b) the maximum lawful rate of interest which may be
contracted for, charged, taken, received or reserved by Lender in accordance
with the applicable laws of the State of Texas (or applicable United States
federal law, to the extent that it permits Lender to contract or charge, take,
receive or reserve a  greater amount of interest than under Texas law), taking
into account all fees and expenses if any, contracted for, charged, received,
taken or reserved by Lender in connection with the transaction relating to this
Note and the indebtedness evidenced hereby or by the other Loan Documents which
are treated as interest under applicable law.


3.           Security; Loan Documents.  This Note is secured by, and entitled to
the benefits of, a security agreement dated the date of this Agreement (the
“Security Agreement”) between Borrower and Lender, pursuant to which the
Borrower has granted to Lender, a security interest in the Collateral (as
defined in the Security Agreement).  This Note, the Security Agreement, all UCC
financing statements, amendments thereto and continuation statements
(collectively, “Financing Statements”) filed by or in favor of Lender, all
Advance Requests (herein so called) and any instruments, agreements, or
certificates executed, entered into or delivered by any party in connection with
this Note, are collectively referred to in this Agreement as the “Loan
Documents”.


4.           Use of Proceeds.  The proceeds of this Note shall be used solely
for business and commercial purposes and shall be used to acquire assets to seek
income that qualifies under the Real Estate Investment Trust provisions of the
Internal Revenue Code.  In no event shall any funds advanced under this Note be
used, directly or indirectly, by any person for personal, family, household or
agricultural purposes or for the purpose, whether immediate, incidental or
ultimate, of purchasing, acquiring or carrying any “margin stock” (as such term
is defined in Regulation U promulgated by the Board of Governors of the Federal
Reserve System).  Further, no funds advanced under this Note may be used by
Borrower to either:  (a) finance indebtedness associated with any real estate
development project to the extent such indebtedness, including indebtedness
financed by funds advanced hereunder and indebtedness financed by funds advanced
from any other source, including without limitation Senior Debt, exceeds 90% of
the Retail Appraised Value of such real estate development project; or (b)
finance indebtedness associated with any real estate development project upon
which Borrower has a junior priority lien to the extent such indebtedness,
including indebtedness financed by funds advanced hereunder and indebtedness
financed by funds advanced from any other source, including without limitation
Senior Debt, exceeds 90% of the Retail Appraised Value of such real estate
development project.


4

--------------------------------------------------------------------------------


5.           Advances and Advance Procedures.


(a)           Advance Request.  Borrower may request, upon and at any time after
the date of this Note until 30 days prior to the Maturity Date, that Lender
advance an amount of Principal to Borrower under this Note by presenting an
Advance Request to Lender in the form attached as Exhibit “A”.  Subject to the
other provisions of this Note, within three business days after its receipt of
the Advance Request, Lender shall fund the requested Advance.  At no time shall
the amount of an Advance cause the outstanding Principal to exceed the Borrowing
Base as set forth in the immediately preceding Borrowing Base Report delivered
by Borrower to Lender.  At any time that the outstanding Principal exceeds the
Borrowing Base, Borrower shall immediately pay Lender an amount equal to such
excess.


(b)           Advance Schedule.  Attached to this Note as Schedule 1 is a list
of the Advances by type made under this Note, any payments applied to reduce
Principal  outstanding under this Note, and the aggregate amount of Principal
outstanding under this Note (the “Advance Schedule”). The amount of Principal
owing on this Note at any given time shall be equal to (i) the aggregate amount
of all Principal advanced by Lender under this Note, minus (ii) all payments
made on this Note and applied by Lender to reduce the Principal amount of this
Note in accordance with Section 6(c). The Advance Schedule shall be revised by
Lender from time to time as appropriate.


(c)           Advances.  Subject to the terms of this Note, Lender agrees to
make one or more advances to Borrower from time to time from the date hereof to
and including the Maturity Date, provided that the aggregate amount of all
Advances at any time outstanding shall not exceed the lesser of the Borrowing
Base or the maximum amount of Principal Amount of this Note.


6.           Payment.


(a)           Mandatory Payments.  Mandatory payments equal to the amount of
unpaid accrued interest on the outstanding Principal balance of this Note from
time to time shall be due and payable on the 15th day of each month for the
prior calendar month interest due during the term of this Note, commencing on
September 15, 2008.


(b)           Maturity.  Subject to any acceleration of this Note, the
outstanding Principal, together with accrued, unpaid interest thereon, shall be
due and payable on the Maturity Date.


(c)           Application of Payments.  Payments made on this Note will be
applied first to unpaid, accrued interest, next, to any unpaid collection costs,
fees and other charges permitted under this Note, and last, to reduce the
Principal outstanding under this Note, subject, however, to any adjustments
required or permitted by this Note or applicable law.


(d)           General.  Borrower will make each payment that it owes under this
Note to Lender (interest, any applicable fees and charges, and outstanding
Principal) in full and in lawful money of the United States, without set-off,
deduction or counterclaim.  All payments shall be made by check or wire transfer
of immediately available funds.  Should any such payment become due and payable
on a day other than a business day, the date for such payment shall be extended
to the next succeeding business day, and, in the case of a payment of Principal
or past-due interest, interest shall accrue and be payable on such amount for
the period of such extension.  Each such payment must be received by Lender not
later than 5:00 p.m., Dallas, Texas time on the date such payment becomes due
and payable.  Any payment received by Lender after such time will be deemed to
have been made on the next succeeding business day.


7.           Prepayment; Lender's Rights.  Borrower may prepay this Note, or any
portion of this Note, at any time and from time to time, without the payment of
any fee or penalty.


8.           Representations and Warranties.  Borrower represents and warrants
to Lender that:


(a)           Organization and Good Standing.  Borrower is a limited
partnership, duly organized, validly existing and in good standing under the
laws of its jurisdiction of organization, having all limited partnership powers
required to carry on its business and to enter into and carry out the
transactions contemplated by this Note and the other Loan Documents.  Borrower
has taken all appropriate actions and complied in all material respects with all
laws applicable to it in each jurisdiction within and without outside the United
States where Borrower owns or leases any properties or conducts any business.


(b)           Authorization; Validity.  Borrower has the limited partnership
power, authority and legal right to execute, deliver and perform its obligations
under, this Note and the other Loan Documents.  The execution and delivery by
Borrower of the Loan Documents and the performance of its obligations under each
such Loan Document have been duly authorized by proper limited partnership
proceedings.  The Loan Documents to which Borrower is a party constitute the
legal, valid and binding obligations of Borrower enforceable against Borrower in
accordance with their terms, except as enforceability may be limited by
bankruptcy, insolvency or similar laws affecting the enforcement of creditors'
rights generally.


5

--------------------------------------------------------------------------------


(c)           Approvals.  Except for any approvals required by the holders of
the Senior Debt, no authorization, approval or other action by, and no notice to
or other filing with, any governmental authority or regulatory body is required,
either (i) for the execution, delivery or performance of this Note by Borrower,
or (ii) for the exercise by Lender of its rights and remedies under this Note.


(d)           No Conflicts.  The execution, delivery, and performance by
Borrower of this Note and the other Loan Documents will not conflict with, or
result in a violation of or a default under, (i) any applicable law, ordinance,
regulation, or rule (federal, state, or local); (ii) any judgment, order, or
decree of any arbitrator, other private adjudicator, or governmental authority
to which Borrower is a party or by which Borrower or any of the assets of
Borrower is bound; (iii) or any agreement, document, or instrument to which
Borrower is a party or by which Borrower or any of the assets of Borrower is
bound.


(e)           Accurate Information.  All information in any loan application,
financial statement, report (including those reports required by Section 10
hereof), certificate, or other document, and all other information delivered by
or on behalf of Borrower to Lender in connection with this Note or the
Indebtedness is correct and complete in all material respects as of the date
thereof, and there are no omissions from any such information that result in any
such information being materially incomplete, incorrect, or misleading as of the
date thereof.  Borrower does not have knowledge of any material change in any
such information.  All financial statements heretofore delivered to Lender by
Borrower were prepared in accordance with Generally Accepted Accounting
Principles and accurately present the financial conditions and results of
operations as at the dates thereof and for the periods covered thereby in all
material respects.  Since the date of each respective financial statement or
report, no Material Adverse Effect has occurred.


(f)           Legal Proceedings, Hearings, Inquiries and Investigations.  Except
as disclosed to Lender in writing prior to the date of this Agreement:  (i) no
legal proceeding, individually or in the aggregate with related proceedings,
involving a sum of $50,000 or more, is pending or, to best knowledge of
Borrower, threatened before any arbitrator, other private adjudicator, or
governmental authority to which Borrower is a party or by which Borrower or any
assets of Borrower may be bound or affected that if resolved adversely to
Borrower could result in a Material Adverse Effect; (ii) no hearing, inquiry, or
investigation relating to Borrower or any assets of Borrower is pending or, to
the best knowledge of Borrower, threatened by any Governmental Authority that if
resolved adversely to Borrower could result in a Material Adverse Effect; and/or
(iii) neither Borrower nor any Guarantor is in default with respect to any
order, writ, injunction, decree, or demand of any court, governmental agency,
regulatory body, or administrative tribunal, which default might have
consequences which would materially and adversely affect their respective
business or properties.


(g)            Usury.  Borrower has been involved in the structure and
negotiation of the Note and the other Loan Documents.  It is the intention of
Borrower that all aspects of the Note and the other Loan Documents, and any
related transaction, comply with all laws, including, specifically, any
applicable usury laws.  If for any reason, it is determined by a governing
authority that the loan made pursuant to the Note and the other Loan Documents
is usurious in any manner, Borrower hereby represents that, as to Borrower, such
result was unintentional and the result of a bona fide mistake and, to the
extent permitted under law,  BORROWER HEREBY WAIVES ANY AND ALL DEFENSES, CLAIMS
AND/OR COUNTERCLAIMS BASED ON USURY.


6

--------------------------------------------------------------------------------


9.           Conditions Precedent.  Lender has no obligation to make any Advance
to Borrower unless at the time of such Advance, each of the following conditions
has been fully satisfied:


(a)           Borrower shall have paid all amounts then due to Lender under this
Note;


(b)           No Event of Default shall exist under this Note, and no “default”
or “event of default” shall exist under any other Loan Document (“default” and
“event of default” having the meaning given to such terms in any of such Loan
Documents); and


(c)           Such Advance would not otherwise cause the outstanding Principal
to exceed the Borrowing Base as set forth in the immediately preceding Borrowing
Base Report delivered by Borrower to Lender.


(d)           Borrower shall have provided Lender with:  (i) copies of all
reports required by Section 10 of this Note with respect to the indebtedness
that Borrower intends to finance or the equity that Borrower intends to purchase
with such Advance; and (ii) such further documentation as Lender shall
reasonably require.


10.           Covenants.  Borrower covenants and agrees with Lender that it will
deliver each of the following, on a quarterly basis, commencing with the quarter
ending September 30, 2008, in form and substance reasonably satisfactory to
Lender:


(a)           Borrowing Base Report.  A Borrowing Base Report certified by an
executive officer of the general partner of Borrower.


(b)           Summary of Loans.  A summary of each real estate development loan,
bridge loan and equity investment by Borrower, the borrowers and/or joint
venture partners associated with such loans or equity investments, and a summary
of concentration of credit by borrower, partner and geographical region.


(c)           Schedule of Maturities.  A summary of scheduled maturities for
each real estate development loan and bridge loan made by Borrower, payment
status for each such loan, and the status of the real estate development that is
being financed by such loans (including a discussion of any variances from the
initial plans for such project previously delivered to Lender).


(d)           Summary of Amounts Loaned/Invested.  A summary of the aggregate
amount loaned or invested by Borrower with respect to unimproved real property
projects (including Lender’s prorated portion of such amounts loaned to or
invested in unimproved real property projects) and the aggregate amount loaned
to or invested by Borrower with respect to real property designated for
improvement within twelve (12) months of such date (including Lender’s prorated
portion of such amounts loaned to or invested in real property designated for
improvement within twelve (12) months of such date).


(e)           Note Proceeds.  A summary of all proceeds of this Note that are
allocated by Borrower to each real estate development project (whether in the
form of loans or equity) or for the payment of any Senior Debt.


(f)           Certificate.  A certificate stating that, to Borrower’s knowledge,
no Material Adverse Effect has occurred to date.


(g)           Estoppels from Borrower’s Borrowers.  Upon the occurrence of an
Event of Default under this Note or any other Loan Document and for so long as
an Event of Default shall be continuing and upon written request by Lender, an
estoppel, in a form reasonably requested by Lender, from each of Borrower’s
borrowers, confirming any or all of the information described above with respect
to that borrower’s indebtedness to Borrower.


(h)           Appraisals.  Borrower shall obtain appraisals by an independent
expert on all underlying properties.  All appraisals will be addressed to the
Lender.


11.           Default.


(a)           For purposes of this Note, the following events shall constitute
an “Event of Default”:


(i)           the default by Borrower in any payment required by this Note by
the fifth day following the date when due, whether on or prior to the Maturity
Date; or


(ii)           Borrower breaches any representation or warranty contained in
this Note or any other Loan Document, or fails to perform or observe any
covenant or agreement that is set forth in this Note or any other Loan Document,
and such breach is not cured within 30 days after written notice of such breach
is received from Lender; or


(iii)           the entry of a decree or order for relief by a court having
jurisdiction in respect of Borrower in an involuntary case under the federal
bankruptcy laws, as now or hereafter constituted, or any other applicable
federal or state bankruptcy, insolvency or other similar law, which is not
vacated or dismissed within 30 days, or appointing a receiver, liquidator,
assignee, custodian, trustee, sequestrator (or other similar official) of
Borrower for any substantial part of Borrower’s property, or ordering the
winding up or liquidation of such person's affairs; or


7

--------------------------------------------------------------------------------


(iv)           the commencement by Borrower of a voluntary case under the
federal bankruptcy laws, as now constituted or hereafter amended, or any other
applicable federal or state bankruptcy, insolvency or other similar law, or the
consent by it to the appointment to or taking possession by a receiver,
liquidator, assignee, trustee, custodian, sequestrator (or other similar
official) of Borrower for any substantial part of its property, or the making by
Borrower of any assignment for the benefit of creditors, or the admission by
Borrower in writing of Borrower’s inability to pay its debts generally as they
become due; or


 
(v)
the appointment of or taking possession by a receiver, liquidator, assignee,
custodian, trustee, sequestrator or similar official of all or a substantial
part of its assets or of any part of the Collateral (as such term is defined in
the Security Agreement) in a proceeding brought against or initiated by
Borrower; or



(vi)           Borrower suffers the entry against it of a final judgment for the
payment of money in excess of $50,000 (not covered by insurance satisfactory to
Lender in its discretion), unless the same is discharged within thirty days
after the date of entry thereof or an appeal or appropriate proceeding for
review thereof is taken within such period and a stay of execution pending such
appeal is obtained; or


(vii)           Borrower suffers a writ or warrant of attachment or any similar
process to be issued by any tribunal against all or any substantial part of its
assets or any part of the Collateral, and such writ or warrant of attachment or
any similar process is not stayed or released within thirty (30) days after the
entry or levy thereof or after any stay is vacated or set aside; or


(viii)                      Borrower is sold, liquidated or winds up its
affairs, without the prior written consent of Lender or the full payment of the
Indebtedness due under this Note in full; or


(ix)           Any “default” or “event of default” is declared under any Senior
Debt; or


(x)           Lender in good faith deems itself insecure provided that Lender
notifies Borrower of the related event(s) or condition(s) and Borrower fails to
correct or resolve the same to Lender’s reasonable satisfaction within thirty
(30) days.


(b)           Upon the occurrence of an Event of Default described in subsection
(a)(iii), (iv) or (v) of this Section 11 with respect to Borrower, all of
Borrower's obligations under this Note and the other Loan Documents (accrued and
unpaid interest, outstanding Principal, and fees and charges) shall thereupon be
immediately due and payable, without demand, presentment, notice of demand or of
dishonor and nonpayment, protest, notice of protest, notice of intention to
accelerate, declaration or notice of acceleration, or any other notice or
declaration of any kind, all of which are hereby expressly waived by
Borrower.  During the continuance of any other Event of Default, then and in
every such case the Lender may do any or all of the following: (i) declare the
Principal of this Note together with all accrued and unpaid interest on the
unpaid Principal balance, and other Indebtedness due to Lender under this Note
or the other Loan Documents, to be due and payable immediately, and the same
shall become and be due and payable, without notices, demands for payment,
presentations for payment, notices of payment default, notices of intention to
accelerate maturity, protest and notice of protest, and any other notices of any
kind, all of which are expressly waived by Borrower and any and all sureties,
guarantors and endorsers of this Note, (ii) exercise its rights under the
Security Agreement or any other Loan Document, and (iii) exercise all other
rights and remedies available to Lender at law or in equity or under this Note
and the other Loan Documents.  No delay on the part of Lender in exercising any
power under this Note shall operate as a waiver of such power or right nor shall
any single or partial exercise of any power or right preclude further exercise
of that power or right.


8

--------------------------------------------------------------------------------


(c)           If this Note is placed in the hands of an attorney for collection
after an Event of Default or failure to pay under this Note, or if all or any
part of the indebtedness represented hereby is proved, established or collected
in any court or in any bankruptcy, receivership, debtor relief, probate or other
court proceedings, Borrower and all endorsers, sureties and guarantors of this
Note, jointly and severally, agree to pay reasonable attorneys' fees and
collection costs to the Lender in addition to the Principal and interest payable
under this Note.


12.           Usury Laws.                                It is the intention of
the parties to this Note to comply with all applicable laws, including, without
limitation, usury laws.  In furtherance thereof, Borrower stipulates and agrees
with Lender that none of the terms and provisions contained in the Loan
Documents shall ever be construed to create a contract to pay for the use,
forbearance, or detention of money, or interest, in excess of the maximum amount
of interest permitted to be charged by applicable law in effect from time to
time.  Neither Borrower nor any present or future guarantors, endorsers, or
other persons or entities hereafter becoming liable for payment of the
obligations hereunder and under the other Loan Documents shall ever be liable
for unearned interest thereon or shall ever be required to pay interest thereon
in excess of the maximum amount that may be lawfully charged under applicable
law from time to time in effect, and the provisions of this section shall
control over all other provisions of the Loan Documents that may be in conflict
or apparent conflict herewith.  Lender expressly disavows any intention to
charge or collect excessive unearned interest or finance charges in the event
the maturity of this Note is accelerated. If (a) the maturity of this Note is
accelerated for any reason, (b) this Note is prepaid and as a result any amounts
held to constitute interest are determined to be in excess of the legal maximum,
or (c) Lender or any other holder of the Note shall otherwise collect moneys
which are determined to constitute interest which would otherwise increase the
interest hereon to an amount in excess of that permitted to be charged by
applicable law, then all sums determined to constitute interest in excess of
such legal limit shall, without penalty, be promptly applied to reduce the then
outstanding Principal of this Note or, at Lender's or such holder's option,
promptly returned to Borrower or the other payor thereof upon such
determination. In determining whether or not the interest paid or payable, under
any specific circumstance, exceeds the maximum amount permitted under applicable
law, Lender and Borrower (and any other payors of this Note) shall to the
greatest extent permitted under applicable law, (a) characterize any
non-Principal payment as an expense, fee or premium rather than as interest, (b)
exclude voluntary prepayments and the effects thereof, and (c) amortize,
prorate, allocate, and spread the total amount of interest throughout the entire
contemplated term of this Note in accordance with the amounts outstanding from
time to time hereunder and the maximum legal rate of interest from time to time
in effect under applicable law in order to lawfully charge the maximum amount of
interest permitted under applicable law.  In the event applicable law provides
for an interest ceiling under Chapter 303 of the Texas Finance Code (the “Texas
Finance Code”) as amended, for that day, the ceiling shall be the “weekly
ceiling” as defined in the Texas Finance Code. As used in this section the term
“applicable law” means the laws of the State of Texas or the laws of the United
States of America, whichever laws allow the greater interest, as such laws now
exist or may be changed or amended or come into effect in the future.


9

--------------------------------------------------------------------------------


13.           Notice.  All notices and other communications required or
permitted under this Note will be in writing and will be mailed by registered or
certified mail, postage prepaid, sent by facsimile, or otherwise delivered by
hand or by nationally recognized overnight delivery service addressed to the
addresses provided in Section 1 of this Note, or to such other address as a
party may have delivered by like method to the other party for purposes of
notice.  Each notice or other communication will be treated as effective or
having been given when delivered if delivered personally, or, if sent by mail,
at the earlier of its receipt or three business days after such notice or other
communication has been deposited in a regularly maintained receptacle for
deposit of United States mail or, if sent by facsimile, upon confirmation of
facsimile transfer or, if sent by nationally recognized overnight delivery
service, upon confirmation of delivery from such service.


14.           JURISDICTION; VENUE.  EXCEPT TO THE EXTENT THAT A LOAN DOCUMENT
SPECIFIES THAT THE LAWS OF A STATE OTHER THAN THE STATE OF TEXAS SHALL APPLY AND
EXCEPT TO THE EXTENT THE VALIDITY OR PERFECTION OF SECURITY INTERESTS OR
REMEDIES IN RESPECT OF ANY PARTICULAR COLLATERAL IS GOVERNED BY THE LAWS OF A
JURISDICTION OTHER THAN THE STATE OF TEXAS, THIS NOTE AND THE OTHER LOAN
DOCUMENTS SHALL BE CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY THE SUBSTANTIVE
LAWS OF THE STATE OF TEXAS, WITHOUT REGARD TO ITS CONFLICTS OF LAWS
PROVISIONS.  JURISDICTION FOR ALL MATTERS ARISING OUT OF THIS NOTE AND THE OTHER
LOAN DOCUMENTS SHALL BE EXCLUSIVELY IN THE STATE AND FEDERAL COURTS SITTING IN
DALLAS COUNTY, TEXAS, AND BORROWER HEREBY IRREVOCABLY SUBMITS ITSELF TO THE
JURISDICTION OF SUCH STATE AND FEDERAL COURTS AND AGREES AND CONSENTS NOT TO
ASSERT IN ANY PROCEEDING, THAT ANY SUCH PROCESS IS BROUGHT IN AN INCONVENIENT
FORUM OR THAT THE VENUE THEREOF IS IMPROPER, AND FURTHER AGREES TO A TRANSFER OF
SUCH PROCEEDING TO THE COURTS SITTING IN DALLAS COUNTY, TEXAS.


10

--------------------------------------------------------------------------------


15.           Miscellaneous.  This Note and the other Loan Documents (a)
together represent the entire agreement between Borrower and Lender regarding
the subject matter hereof, (b) may not be amended or modified except in writing
signed by both Borrower and Lender, (c) may be executed in multiple
counterparts, (d) is binding upon, and shall inure to the benefit of, Borrower
and Lender, and their respective successors and permitted assigns, and (e) may
be freely assigned, transferred or pledged by Lender without the consent of
Borrower, and (f) may not be assigned, transferred, pledged or delegated by
Borrower without the prior written consent of Lender.


16.           Lender’s Costs.  Borrower will pay the cost of all charges and
premiums of any title insurance obtained by Lender, recording fees, costs of
lien perfection, appraisal fees, reasonable attorney fees and any other
out-of-pocket expenses incurred by Lender in connection with the Loan, including
without limitation, the costs and expense of Lender in connection with the
preparation of the Loan Documents and the enforcement of Lender’s rights and
remedies under the Loan Documents and any other agreement between Borrower and
Lender.


17.           Consent and Waiver.  No consent or waiver granted by Lender
hereunder or in respect of this Note or any other Loan Document shall be
effective unless it is in writing and signed by Lender.


18.           Third Party Beneficiaries.  This Agreement shall not be construed
to make Lender liable to any third party, including without limitation any
borrower of Borrower or entity in which Borrower holds an equity interest or for
debts or claims accruing to such parties against Borrower.  It is expressly
agreed that there are no contractual relationships, either express or implied,
between Lender and any borrower of Borrower or any entity in which Borrower
holds an equity interest.


19.           Further Assurances.  Borrower shall execute, acknowledge and
deliver, or cause to be executed, acknowledged or delivered, any and all such
further assurances and other agreements or instruments, and take or cause to be
taken all such other action, as shall be reasonably necessary from time to time
to give full effect to this Note or any Loan Document and the transactions
contemplated thereby.


20.           Conflict.  If any provision of this Note expressly conflicts with
any provision of any other Loan Document, such provision of this Note shall
control as to such conflict.


21.           Severability.  If any term or provision of this Note shall be
determined to be illegal or unenforceable, all other terms and provisions of
this Note shall nevertheless remain effective and shall be enforced to the
fullest extent permitted by applicable law.


22.           Subordination.  Lender agrees that this Note and all liens,
pledges and security instruments securing this Note pursuant to the Security
Agreement or any other Loan Document, are and shall be subordinate in right,
priority and payment to all Senior Debt.


[The remainder of this page is intentionally left blank.]


11

--------------------------------------------------------------------------------


This Note has been executed by Borrower and is effective, on and as of the date
first set forth above.


BORROWER:


UNITED DEVELOPMENT FUNDING, L.P.


By:           United Development Funding, Inc.
Its:           General Partner




By:           /s/ Hollis Greenlaw
Name:       Hollis Greenlaw
Title:         President
















12

--------------------------------------------------------------------------------




Schedule 1


ADVANCE SCHEDULE




 
ADVANCES
 
REPAYMENTS
PRINCIPAL
OUTSTANDING
 
 
Date of
Advance
 
 
 
Amount Advanced
 
Date of Principal Repayment
 
Amount of
Principal Repayment
Aggregate Principal Amount Outstanding
                                                 





13

--------------------------------------------------------------------------------




EXHIBIT A


ADVANCE REQUEST


1.           Submission Pursuant To Note.  This Advance Request is executed and
delivered by United Development Funding, L.P., a Delaware limited partnership,
formerly a Nevada limited partnership (“Borrower”), to United Development
Funding III, L.P., a Delaware limited partnership (“Lender”), pursuant to the
Secured Line of Credit Promissory Note dated as of August 20, 2008 executed by
Borrower in favor of Lender (the “Note”).  Capitalized terms used but not
defined in this Advance Request shall have the respective meanings assigned to
such terms in the Note.


2.           Request For Borrowing.  Borrower hereby requests an Advance under
the Note as follows:


(a)           Date of this Advance
Request:                                                                


(b)           Amount of Advance
requested:                                                                $                                


 
(c)
Date the Advance is requested to be made:
 



3.           Certification.  The undersigned certifies on behalf of the
undersigned Borrower that, on and as of the date of this Advance Request:


(a)           The undersigned is a duly elected, qualified, and acting officer
of Borrower.


(b)           All representations and warranties made by Borrower in the Note
and each other Loan Document are true and correct in all material respects, and
Borrower is in compliance in all material respects with all covenants and
agreements in the Note and the other Loan Documents.


(c)           No Event of Default exists under the Note or any other Loan
Document.


BORROWER:


UNITED DEVELOPMENT FUNDING, L.P.


By:           United Development Funding, Inc.
Its:           General Partner




By:           
Name:                      
Title:                      



